PD-1414-15
                                   PD-1414-15                            COURT OF CRIMINAL APPEALS
                                                                                          AUSTIN, TEXAS
November 3, 2015                                                         Transmitted 11/2/2015 1:28:16 PM
                                                                           Accepted 11/3/2015 1:32:57 PM
                                                                                           ABEL ACOSTA
                             CAUSE NO. _ _ _ _ _ __                                                CLERK

                                           IN THE

                        TEXAS COURT OF CRIMINAL APPEALS

                                      AUSTIN, TEXAS

   ADANFLORES,

         Appellant                          Court of Appeals No. 04-14-0091S-CR

                                            Trial Court No. 2014CRS000311-Dl

   V.

   THE STATE OF TEXAS,                      49th District Court of

         Appellee                           Webb County, Texas



   APPELLANT'S FIRST MOTION FOR EXTENSION OF TIME TO FILE A
             PETITION FOR DISCRETIONARY REVIEW

   TO THE HONORABLE TEXAS COURT OF CRIMINAL APPEALS:

         Comes now Appellant, ADAN FLORES, asking the Court for a IS-day

   extension to file his petition for a discretionary review and for good cause shows:

         1.        ADAN FLORES was convicted of five counts of aggravated assault

   of a child and one count indecency with a child by contact. He is appealing as an

   indigent.

         2.        The conviction was affirmed on September 30, 2015, in a

   memorandum opinion rendered by the Fourth Court of Appeals.

         3.        FLORES desires to petition for a discretionary review of his

   conviction and asks that the time to file his petition be extended until November

                                                                                    Page 11
14,2015.

      4.     FLORES is represented by the undersigned court-appointed attorney

ARMANDO TREVINO.

      5.     TREVINO represents the mother of one of six persons killed in a
four-vehicle accident in Dimmit County, Texas. There are more than thirty
plaintiffs and numerous attorneys in this case. Discovery is extensive, ongoing, and
includes many depositions, all of which require the time of Armando Trevino,
Appellant's counsel. In addition, Appellant's counsel has criminal and civil cases
in South Central Texas that require his attention.
      6.     This motion is not made for purpose of delay but is made so that
justice may be done.
      7.     PRAYER. Premises Considered, Appellant ADAN FLORES asks
that the Court grant his motion for extension of time to file his petition for
discretionary review.
                                       Respectfully submitted,


                                        /s/ Armando Trevino
                                       ARMANDO TREVINO
                                       State Bar No. 20211100
                                       1519 Washington St., Suite One
                                       Laredo, Texas 78040
                                       Tel: (956) 726-1638
                                       Email: armando_trevinolaw@hotmail.com
                                       Attorney for Appellant

                                         ,-rt /
      Subscribed and sworn to on the ,t              day of November, 2015.




                                              No~ry Public, State of Texas

                                                                              Page 12
                         CERTIFICATE OF SERVICE

      A true copy of the above document was served on the 2 nd day of November

2015, on Keith E. Hottle, Clerk of the Fourth Court of Appeals, Cadena-Reeves

Justice Center, Suite 3200, San Antonio, Texas 78205; and on David L.

Reuthinger, Jr., Assistant District Attorney of Webb County, 1110 Victoria Street,

Suite 401, Laredo, Texas 78045.




                                              lsi Armando Trevino
                                            ARMANDO TREVINO




                                                                             Page   13